Citation Nr: 9929158	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for bilateral foot 
condition.




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the RO.  



REMAND

The veteran asserts that he suffers from a bilateral foot 
disability (described in the record as trichophytosis 
corporis and pes planus) due to in-service training in 
December 1943.

Although a December 1942 report of induction medical 
examination reported the condition of both the veteran's feet 
and skin as "normal," a December 1943 clinical record 
reported a diagnosis of pes planus, bilateral, third degree, 
symptomatic, and severe trichophytosis corporis.  An 
additional December 1943 clinical record indicated that both 
conditions had existed prior to service and noted that the 
veteran had stated he had experienced symptoms of 
trichophytosis corporis for several years.

A January 1946 medical discharge report noted the condition 
of the veteran's skin as normal.  The report also noted that 
the veteran had third degree pes planus, existing prior to 
service.

In the veteran's December 1997 statement in support of claim, 
he stated that he had suffered from the bilateral foot 
disability since service and that he was being treated for 
the condition at the VA Medical Center (MC) in Richmond, 
Virginia.

The RO, in a December 1997 rating decision, denied the 
veteran's claim and stated that the bilateral foot disability 
"clearly pre-existed active duty and is not shown to have 
been permanently aggravated."  The evidence on which the RO 
relied as establishing the pre-service existence of the 
disability was a physician's in-service notation indicating 
that the veteran had stated that he had had symptoms of 
trichophytosis corporis for several years, as well as the 
notation of "EPTS" (existed prior to service) beside the 
third degree pes planus diagnosis.  

The Board finds that, although the record indicates that the 
veteran informed VA that he had received treatment for his 
disability from the Richmond, Virginia VAMC, VA treatment 
records relating to this treatment are not in the record.  VA 
medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim must be remanded for 
further development.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA is also obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran is advised that he must submit medical 
evidence to establish a nexus between the claimed in-service 
bilateral foot disability and any currently demonstrated 
disability.  

The Board finds that a remand is required in this case.  The 
appellant has put VA on notice that competent evidence exists 
that may support his claim that he has bilateral foot 
disability due to service.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
in order to obtain all VA clinical 
records referable to treatment received 
by the veteran for bilateral foot 
disability since service, including the 
records from the Richmond, Virginia VAMC.  

2.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence to support 
his assertions that he has current 
bilateral foot disability due to disease 
or injury which was incurred in or 
aggravated by service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  If the issue 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


